                      Case 2:19-cv-01602-JCM-EJY Document 79 Filed 06/14/21 Page 1 of 1



                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                 ***
                 7    UNITED STATES OF AMERICA, for the use               Case No. 2:19-CV-1602 JCM (EJY)
                      and benefit of SOURCE HELICOPTERS,
                 8    DIVISION OF ROGERS HELICOPTERS,                                     ORDER
                      INC.,
                 9
                                                          Plaintiff(s),
               10
                             v.
               11
                      SAYERS CONSTRUCTION, LLC, et al.,
               12
                                                        Defendant(s).
               13
               14
                             Presently before the court is defendant Sayers Construction, LLC’s (“Sayers”) motion
               15
                      for a one-week deadline extension to file responses in opposition to and replies in support of
               16
                      pending motions for summary judgment. (ECF No. 78). Defendant Philadelphia Indemnity
               17
                      Insurance Company does not oppose the extension but Use-Plaintiff Source Helicopters,
               18
                      Division of Rogers Helicopters, Inc.’s (“Rogers”) does.
               19
                             With good cause appearing, the motion (ECF No. 78) is GRANTED. Fed. R. Civ. P.
               20
                      6(b)(1). The parties shall have until June 25, 2021 to oppose the pending motions for
               21
                      summary judgment and until July 14, 2021 to file reply briefing.
               22
                             IT IS SO ORDERED.
               23
                             DATED June 14, 2021.
               24
               25                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
               26
               27
               28

James C. Mahan
U.S. District Judge
